Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 17, 1976, convicting him of attempted murder in the second degree, upon a jury verdict, and imposing an indeterminate sentence of imprisonment with a maximum of 25 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the maximum period of imprisonment to 15 years. As so modified, judgment affirmed. The sentence was excessive to the extent indicated herein. Hopkins, Acting P. J., Hargett and Rabin, JJ., concur; Latham and Damiani, JJ., dissent and vote to affirm the judgment.